Citation Nr: 1203668	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for genitourinary disability, including urinary tract infection and a neurogenic bladder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1988.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2009 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issues of entitlement to service connection for right knee disability and genitourinary disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have a current hearing loss disability by VA standards in either ear.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additionally, the letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.     The May 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2009 letter.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records and the report of a January 2009 VA audiological evaluation.  Also of record and considered in connection with the appeal is the transcript of the October 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim herein decided, is required.  

II.  Factual Background

The Veteran's service treatment records show that on October 1986 enlistment examination, initial hearing testing appeared to show some level of hearing loss in the right ear, with left ear findings essentially normal.  However, on a second, follow-up test, the Veteran's bilateral hearing was found to be normal.  On March 1988 audiological evaluation, the Veteran's hearing was found to be essentially normal bilaterally.  

On January 2009 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
10
15
15
20
20

The average puretone thresholds were 12.5 decibels, right ear, and 17.5 decibels, left ear.  Speech audiometry revealed that speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The Veteran reported difficulty hearing in general conversation and the need to ask for repetition of speech.  The examining audiologist commented that the Veteran's hearing was within normal limits bilaterally.

During the October 2011 Board hearing, the Veteran testified that about a year after separation from service, he was already aware that he was having problems with the hearing in his right ear.  At that point, he already had to ask people to repeat statements that they had made to him.  He also noted that the whole time he was in service he was exposed to noise, including the firing of rifles and other sources.   

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, the post-service audiometric testing results of record establish that the Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  In this regard, the January 2009 VA audiological evaluation did not show right or left ear hearing thresholds or speech recognition impairment severe enough to qualify as a VA hearing loss disability.  Nor are there any other findings of record indicative of such disability by VA standards.  Further, hearing loss was not shown in service.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent evidence establishes that the Veteran does not have a right or left hearing loss disability; there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently claimed disability-has not been met. 

The Board notes that conducting the necessary testing to establish hearing loss to an extent recognized as a disability for VA purposes is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, as a layperson, neither the Veteran, nor his representative, has the appropriate training or expertise to render a probative (persuasive) opinion on such a matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Hence, the Veteran's lay assertions have no probative value as to whether he has a current bilateral hearing loss by VA standards. 

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the competent, probative evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

During the October 2011 Board hearing, the Veteran alleged that he experienced significant urinary problems in service, including severe urinary frequency, but indicated that he was too embarrassed to seek medical attention for the problem.  The record also shows that the Veteran experiences current genitourinary problems, to include some urinary frequency.  Additionally, the Veteran has appeared to allege that he has experienced continuity of genitourinary symptomatology since service.  Further, in a September 2009 letter, a treating physician, Dr. W., indicated that the Veteran had been evaluated by urological specialists for urethral scarring and that both he and the treating urologist had been of the opinion that the Veteran's condition was as likely as not related to service.  Dr. W noted that the Veteran had reported that during service he had slept in the same proximity as an individual diagnosed with tuberculosis and that tubercular infection had been known to cause urethral stricture and scarring.  There is no showing that any testing was done for tuberculosis, and it is not clear how long treatment has been rendered for the urinary frequency.  Given that the record contains a state indication of a genitourinary complaints in service, evidence of current genitourinary disability, and evidence suggesting a nexus between the current disability and service, the Board finds that a VA examination is necessary prior to final adjudication of this claim.  

Regarding the claim for right knee disability, the Board notes that the Veteran has affirmatively testified that he injured his knee during service after falling while running down a hill.  He indicated that he stepped into a hole and his knee buckled resulting in him falling headfirst, with the weight of his backpack pushing him foreword.  He noted that he did not seek treatment for the knee in service because going to sick bay was frowned upon for Marines.  He treated the problem himself with ice and aspirin but indicated that he has continued to experience knee problems since that initial injury.  The record also includes medical evidence of current treatment and evaluation for some level of knee problem.  Additionally, in a September 2009 letter, Dr. W indicated that the Veteran had been evaluated for recurrent right knee pain, which limited his activity.  The physician noted that the pain was such that the concern had been raised that the knee problem was as likely as not related to injuries incurred during military service, including the incident where the Veteran tripped and fell while conducting the exercise with the pack.  Given that the record contains an indication of a possible right knee injury in service, evidence of a current right knee disability, and evidence suggesting a nexus between the current disability and service, the Board finds that a VA examination is also necessary prior to final adjudication of this claim.  

Prior to arranging for the examinations, the RO/AMC should ask the Veteran to identify all recent sources of treatment or evaluation he has received for urinary problems, including frequency, incontinence, and other problems with the urinary tract, along with all recent sources of treatment or evaluation he has receive for right knee problems and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified, which are not already of record.  In particular, the RO/AMC should ask the Veteran to identify the urologist referred to in Dr. W's September 2009 letter and should then attempt to obtain any additional outstanding records from this source, including any medical opinion tending to indicate that the Veteran's current genitourinary problems are related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for urinary problems, including frequency, incontinence and other problems with the urinary tract, along with all sources of treatment or evaluation he has received for right knee problems and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified, which are not already of record.  In particular, the RO/AMC should ask the Veteran to identify the urologist referred to in Dr. W's September 2009 letter and should then attempt to obtain any additional outstanding records from this source, including any medical opinion tending to indicate that the Veteran's current genitourinary problems are related to his military service.  

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current genitourinary disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current genitourinary disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include any exposure to, or contracting of, tuberculosis therein, as verified.  The examiner should explain the rationale for the opinion given.

3.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any current right knee disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, including his reported fall therein.  The examiner should explain the rationale for the opinion given.

4.  The RO/AMC should then readjudicate the claims.  If either remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


